Citation Nr: 1751239	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left varicocele, post-operative.

2.  Entitlement to service connection for left inguinal hernia, status post repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran had active service from May 1966 to July 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In August 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

With respect to his claim for service connection for a left varicocele, post-operative, the Board remanded the claim in August 2016 in order to obtain hospitalization records from the Roosevelt Roads Naval Hospital in Puerto Rico as the Veteran had maintained that he underwent surgery for his left varicocele in January or February 1967.  See April 2016 Hearing Transcript.  Additionally, the Board remanded the claim in order to obtain the Veteran's military personnel file, based on the Veteran's contention that was provided with 7 days of convalescent leave following the surgery, and another 90 days of light duty.  Id.

Review of the Veteran's military personnel file obtained pursuant to the Board's August 2016 remand shows that he served at Camp Lejeune and Cherry Point from July 1966 to September 1967, arrived at Roosevelt Roads, Puerto Rico, on September 18, 1967, and left Roosevelt Roads, Puerto Rico, on November 15, 1967.  In light of this new information, the AOJ's October 2016 request that NPRC "provide all service treatment records for January and February 1967" does not cover the Veteran's period of service at Roosevelt Roads, Puerto Rico, and a new search is required.

Additionally, the Board found in the August 2016 remand that:

[T]he NPRC's response does not establish that the records do not exist or that further efforts to obtain them would be futile.  Even though the index of retired records at NPRC does not list the facility, this does not mean that the records do not exist.  Instead, it could mean that they exist, but are not listed on the index.  See, e.g., VBA Manual M21-1, III.iii.2B.4.c. Locating Clinical Records.

The AOJ's request to NPRC to search records from January 1, 1967 to February 28, 1967 at Roosevelt Roads Naval Facility was met by the following response on December 22, 2016:  "The allegation has been investigated and the following results were found:  Records from Roosevelt Roads Naval Facility for 1967, no registry index."  Consequently, the RO sent the Veteran a letter in May 2017 documenting that NPRC "responded stating 'No registry index found for records from Roosevelt Roads Naval Facility for 1967.[']"  As the search again appears to have been limited to the absence of an index, a remand is required to search beyond the index for any record of the Veteran's surgery from September 18, 1967 to November 15, 1967.  

With respect to his claim for service connection for left inguinal hernia, status post repair, the Veteran testified that his hernia occurred after service and is secondary to his claimed left varicocele.  See August 2016 Hearing Testimony.  As such, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the issue of service connection for left inguinal hernia, status post repair must, therefore, be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian(s) with a request for copies of any and all hospital records pertaining to the Veteran from Roosevelt Roads Naval Facility from September 18, 1967, to November 15, 1967.  If the response is limited to informing VA that there is no registry index, then a search of the pertinent unindexed records for any left varicocele surgery and/or subsequent recovery should be performed for the dates from September 18, 1967 to November 15, 1967.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




